Citation Nr: 0809630	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  96-47 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for a claimed heart 
disorder.  

2.  Entitlement to service connection for headaches, claimed 
as secondary to the service-connected lumbar spine 
disability.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected residuals of stab wounds to 
the left arm, to include hyperesthesia.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active military service from July 1979 to 
June 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 RO rating action that 
denied service connection for headaches and a heart disorder, 
and from a July 1996 RO rating action that granted service 
connection for residuals of a stab wound to the left arm and 
assigned an initial noncompensable rating effective on 
January 27, 1995.  

As the rating decision on appeal before the Board involves a 
request for higher initial rating following the grant of 
service connection, the Board has characterized the issue in 
light of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for disabilities already 
service-connected).  

The Board remanded these three issues to the RO for further 
development in July 1999.  The same July 1999 action by the 
Board denied service connection for diabetes mellitus, 
frostbite, residuals of venereal disease and 
pseudofolliculitis barbae, so those issues are no longer 
before the Board on appeal.  

In October 2002 the RO issued a rating action that increased 
the initial rating for the service-connected residuals of a 
stab wound to the left arm to 10 percent.  Inasmuch as a 
rating higher than 10 percent is available, and inasmuch as a 
claimant is presumed to be seeking the maximum available 
benefit for a given disability, the claim for higher rating 
as reflected on the title page remains viable on appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In June 2003 and November 2004 the Board again remanded these 
three issues to the RO for further development.  

The decision on the service connection issues is set forth 
hereinbelow.  The issue of initial evaluation for the 
service-connected residuals of a stab wound to the left arm 
is addressed in the REMAND portion of this document and is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action on his part is required.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.  

2.  The veteran was noted to have an enlarged heart at the 
time of his enlistment; however, subsequent medical records 
from his military service and post-military service show that 
his heart has had normal silhouette.  

3.  The veteran is not shown to have had a diagnosed chronic 
heart disorder at any time since his discharge from military 
service.  

4.  The veteran is service-connected for a lumbar spine 
disability.  

5.  The veteran is not shown to have a chronic headache 
disorder attributable to any cause, including any event or 
incident of his military service or his service-connected 
lumbar spine disability.  




CONCLUSIONS OF LAW

1.   The veteran does not have a heart disability due to 
disease or injury that was incurred in or aggravated by 
active service, nor may any cardiovascular disorder be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).  

2.  The veteran does not have a headache disability due to 
disease or injury that was incurred in or aggravated by 
active service or that is proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. §§ 1101, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.310 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

The rating decision on appeal was issued prior to the 
enactment of VCAA.  In August 2003, during the course of this 
appeal, the RO sent the veteran a letter advising him that to 
establish service connection, the evidence must show an 
injury in service or a disease that began in or was made 
worse during military service, or an event causing an injury 
or disease; a current physical or mental disability; and, a 
relationship between the current disability and an injury, 
disease or event in service.  

The Board accordingly finds that the veteran has received 
notice of the elements required to support his claim, and 
that he was been afforded ample opportunity to submit such 
information and evidence prior to issuance of the 
Supplemental Statement of the Case (SSOC) in May 2004.  

The August 2003 letter advised the veteran that VA is 
responsible for getting relevant records held by any Federal 
agency, to include military records, Social Security 
Administration (SSA) records, and records from VA and other 
Government agencies.  

The letter also advised the veteran that that VA would make 
reasonable efforts to obtain relevant records from non-
Federal agencies and entities if authorized by the veteran to 
do so.  

The Board finds that the RO's letter cited above satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

In December 2004, the AMC sent the veteran a letter 
reiterating the elements to show entitlement to service 
connection and the respective duties of VA and the claimant 
in procuring evidence.  The AMC letter specifically advised 
the veteran, "If there is any other evidence or information 
that you think will support your claim, please let us know.  
If you have any evidence in your possession that pertains to 
your claim, please send it to us."  
 
In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were not 
provided to the veteran until after the rating decision.  
This is logical, since the rating decision was issued prior 
to the enactment of VCAA.  

However, the Board finds that the lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO has given the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded opportunity to submit such information and/or 
evidence prior to the issuance of the SSOCs in May 2004 and 
October 2007.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran informed the RO of the existence of any evidence-in 
addition to that noted below-that needs to be obtained prior 
to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the veteran's status is not at issue, and as 
indicated the RO advised the veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the veteran's service and that disability).  

The RO advised the veteran of the fourth and fifth Dingess 
elements (degree of disability, and effective date pertaining 
to the disability) in a letter that accompanied the SSOC in 
October 2007.  

Further, the action taken herein denies service connection 
for the claimed disorders, so no degree of disability or 
effective date will result from the Board's decision.  There 
is accordingly no possibility of prejudice under the notice 
requirements of Dingess in regard to the claim for service 
connection.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service treatment record (STR) is on file, as 
are medical records from those VA and non-VA medical 
providers that the veteran identified as having relevant 
records.  

The veteran has not identified, and the file does not 
otherwise indicate, that there are any other VA or non-VA 
medical providers having additional records that should be 
obtained before the appeal is adjudicated by the Board.  

The veteran has not been afforded VA medical examinations 
addressing the question of a nexus between the claimed 
disability and military service.  However, as noted in detail 
hereinbelow, the veteran has not submitted a prima facie case 
for service connection (competent medical or objective lay 
evidence of a current disability and competent medical or lay 
evidence of a disease or injury during military service).  
Medical examination is not required if the appellant has not 
presented a prima facie case for the benefit claimed.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. §  3.159(c)(4).  See also 
Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); 
Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam).  

The Board notes that a veteran's reports of a continuity of 
symptomatology can satisfy the requirement for evidence that 
the claimed disability may be related to service.  McLendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006).  However, as noted 
in more detail below, the veteran has not submitted any lay 
evidence of continuity of symptomatology to constitute a 
prima facie case for service connection.  

The Board accordingly finds no reason to remand for further 
examination at this point.  

The veteran has also been advised of his right to appear and 
offer testimony at a hearing before the RO's hearing officer 
and/or before the Board, but he has not requested such a 
hearing.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  


II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered of disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp.2007); 38 C.F.R. 
§ 3.303 (2007).  

Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred in or aggravated by 
military service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of direct service connection 
there must be: medical evidence of a current disability; 
medical evidence, or in some cases lay evidence, of in-
service occurrence or aggravation of a disease or injury; 
and, medical evidence of a nexus between an in-service 
disease or injury and the current disability.   Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. 
App. 341, 346 (1999).  

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a); Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  

The controlling regulation has been interpreted to permit a 
grant of service connection not only for disability caused by 
a service-connected disability, but for the degree of 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

To prevail on the issue of secondary service causation, the 
record must show (1) evidence of a current disability, (2) 
evidence of a service-connected disability, and (3) medical 
nexus evidence establishing a connection between the current 
disability and the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. 
App. 513, 516-17 (1995). 


Direct service connection for a heart disorder

STR include an enlistment physical examination dated in May 
1979 when the veteran heart was clinically evaluated as 
"normal." An electrocardiogram (EKG) showed sinus 
brachycardia but within normal limits, and chest X-ray study 
was reported to show cardiomegaly (enlargement of the heart).  

The veteran's STR show no indication that a heart disorder 
was treated during military service.  STR do not include a 
report of physical examination reasonably contemporary to the 
veteran's discharge from active duty in June 1982; however, 
STR from the veteran's Army Reserve service include an April 
1985 Report of Medical Examination that noted the heart was 
clinically evaluated as "normal."

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when: (1) a chronic disease 
manifests itself in service (or within the presumptive period 
under 38 C.F.R. § 3.307) and the veteran currently has the 
same condition; or (2) a disease manifests itself in service 
(or within the presumptive period) but is not identified 
until later, and there is a showing of continuity of related 
symptomatology after discharge, and medical evidence relates 
that symptomatology to the veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

Cardiovascular disorders are listed in 38 C.F.R. § 3.309(a) 
as disorders that may be presumptively service-connected if 
they become manifest to a compensable degree within one year 
after discharge from service, even if there is no evidence of 
the disorder in STR.  See 38 C.F.R. § 3.307.  

A chronic disease need not be diagnosed within the 
presumptive period but characteristic manifestations thereof 
to the required degree must be shown by acceptable lay and 
medical evidence followed without unreasonable time lapse by 
definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991).  

In this case, there is no evidence of onset of a cardiac 
disorder to a compensable degree within one year of 
discharge, and as noted below the veteran has never been 
diagnosed with a cardiac disorder during or after service.  
Accordingly, the criteria for presumptive service connection 
under 38 C.F.R. § 3.307 are not met.  

The veteran had VA inpatient treatment for control of 
diabetes in January 1995; physical examination at that time 
showed the heart was having a regular rate and rhythm without 
murmurs, gallops or rubs.  A VA chest X-ray study in January 
1995 noted no significant cardiopulmonary abnormality.  

The veteran had a VA general medical examination in May 1996 
when he reported being told that he had palpitations and 
other heart problems.  However, his cardiovascular 
examination was normal.  

The examiner stated that the irregular heartbeat described by 
the veteran was not present on examination; the EKG showed 
normal sinus rhythm but there was a nonspecific inferior T 
wave abnormality.  

The VA treatment records show referral for EKG in September 
1997 for evaluation of a new Grade III/IV systolic ejection 
murmur (SEM).  Consequent EKG and Doppler studies identified 
a Grade I-III SEM with radiation to the right carotid artery, 
but with normal left ventricular function and no evidence of 
valvular regurgitation.  

The veteran had a VA medical examination of the peripheral 
nerves in November 1999, when the examiner recorded a cardiac 
status of regular rate and rhythm with no rubs, murmurs or 
gallops.  

The treatment records from the Virginia Department of 
Corrections (DOC) show complaint of chest pain in September 
1994.  The veteran reported having a prior diagnosis of 
enlarged heart in 1997 and heart murmur in 2000.  The 
clinical impression was that of chest pain of 
gastrointestinal etiology.  

The Virginia DOC records also include a referral in September 
2005 for heart palpitations, noted as ongoing for several 
years but worse over the previous six months.  The clinical 
impression was palpitations.  Intended treatment included EKG 
and laboratory workup, but there is no indication of 
subsequent treatment.  

A chest X-ray by Virginia DOC in October 2005 showed normal 
cardiac silhouette and was interpreted as a normal study.  

Congress specifically limits entitlement to service-connected 
disease or injury where such cases have resulted in a 
disability, and in the absence of a proof of present 
disability there can be no claim.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  In this case, the evidence above 
does not show that the veteran has a current diagnosed 
cardiac disorder, or that he has had a diagnosed cardiac 
disorder since his discharge from service, so the first 
element of service connection (evidence of a current 
disability) is not met.  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  

Further, a layperson is competent to testify in regard to the 
onset and continuity of symptomatology.  Heuer v. Brown, 7 
Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 
403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

However, the veteran in this case has not attempted to argue 
that he has had a chronic cardiac disorder other than 
enlarged heart at the time of enlistment (which he asserts 
was presumptively aggravated by military service) and 
occasional palpitations.  

In regard to palpitations, these are clinical symptoms, not 
an underlying disability for which service connection may be 
assigned.  

The veteran in his Notice of Disagreement (NOD) asserts that 
an enlarged heart was identified at the time of his entrance 
to military service and constitutes preexisting condition 
that was presumptively aggravated by service.  

As noted, STR show one entry in the enlistment physical 
noting cardiomegaly (enlargement of the heart), even though 
the clinical evaluation of the heart at that time was 
"normal."  

Congenital or developmental defects such as enlarged heart 
are not "diseases or injuries" within the meaning of 
applicable statutes and regulations.  38 C.F.R. § 3.303(c); 
Winn v. Brown, 8 Vet. App. 510, 516 (1996).  

Service connection for congenital, developmental, or familial 
diseases - but not defects - may be granted when the evidence 
as a whole establishes that the disease in question was 
incurred in or aggravated by military service within the 
meaning of VA law and regulations.  Since "enlarged heart" 
is a defect rather than a disease, this provision is not for 
application.  

VAOPGCPREC 82-90 also states that service connection may be 
warranted when during service a congenital defect is subject 
to a superimposed injury or disease.  However, in this case 
there is no medical or lay evidence showing that the enlarged 
heart, as noted in the enlistment physical, was subject to 
any superimposed injury or disease during service.  

The Board particularly notes that the enlistment physical is 
the only indication before, during, or after military service 
of an enlarged heart.  In fact, all post-military 
examinations have shown that the heart had normal silhouette 
(i.e., was not enlarged).  

The Board accordingly finds that the medical evidence clearly 
shows that, if indeed the veteran had an enlarged heart at 
the time of enlistment, it could not have been aggravated by 
any superimposed injury or disease during service.  

The Board also notes that the post-service medical evidence 
includes just one indication of a present heart disorder, 
i.e., an examination with EKG in September 1997 showing a 
heart murmur (SEM).  All other examinations before and after 
September 1997 show normal results.  

The Board accordingly cannot find that the veteran has had a 
chronic cardiac disability since his discharge from service 
for which service connection can be granted.  

Accordingly, the criteria for service connection for a 
claimed cardiac disorder are not met, and the claim must be 
denied.  

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny 
a claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

In this matter, the evidence preponderates against the claim, 
and the benefit-of-the-doubt rule does not apply.  Gilbert, 
id; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  


Direct or secondary service connection for headaches

The veteran's STR show no indication of a complaint of 
headaches during military service.  STR do not include a 
report of physical examination reasonably contemporary to the 
veteran's discharge from active duty in June 1982; however, 
STR from the veteran's Army Reserve service include an April 
1985 Report of Medical Examination in which the neurological 
system was clinically evaluated as "normal."

VA outpatient notes include a February 1995 treatment note 
for new-onset diabetes mellitus when the veteran cited 
occasional headaches "off and on" his entire life in the 
region of the right eye, twice per week and relieved by 
medication.  He also complained of occasional blurry vision.  
No clinical diagnosis was noted at the time regarding the 
headaches.  

The veteran had a VA general medical examination in May 1996 
and complained of recurring headaches (every two weeks or so) 
since an injury in 1982 in which he was crushed by a truck 
and trailer (the veteran was discharged from service in June 
1982; the examination report does not indicate whether the 
cited accident was before or after discharge from service).  
The examiner diagnosed headaches associated with back pain, 
not present today.  

A VA outpatient treatment note dated in June 1998 shows a 
complaint of occasional blurry vision and of headaches 
secondary to sun, relieved by medication.  
 
A VA outpatient note dated in April 1999 shows complaint of 
headaches, allegedly lasting for just seconds and going away 
spontaneously; the clinical note states that there were no 
identifying associated symptoms.  

A VA outpatient treatment note dated in July 1999 shows 
complaint of severe headaches on the left side of the head 
for the past six months, 6 out of 10 in severity.  There is 
no clinical notation of etiology or diagnosis for the 
headaches; however, he concurrently had complaints of pain in 
the left eye.  

The veteran continued his complaint of headaches in a VA 
treatment note dated in August 1999.  

The veteran had a VA examination of the spine in October 
1999.  The examination report is silent in regard to any 
relationship between the veteran's low back disorder and 
headaches.  

The treatment records from Virginia DOC dating from April 
2002 to July 2006 are silent in regard to complaint of 
headaches or any underlying disorder associated with 
headaches.  

The Board notes at this point that none of the evidence shows 
the presence of a chronic headache disorder for which service 
connection can be granted.  

Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not constitute a disability for 
which service connection can be granted.  Sanchez-Benitez v. 
Principi, 259  F.3d 1356 (Fed. Cir. 2001).  

Similarly, symptom-based diagnoses such as myalgia and 
arthralgia are not considered to be diagnosed conditions for 
compensation purposes.  See VBA All-Stations Letter 98-17 
(February 26, 1998).  

There is no medical evidence in this case of migraines or 
other neurological disorder associated with headaches.  The 
medical evidence appears to suggest a relationship between 
recurrent eye pain and headaches, but the veteran is not 
service connected for an eye disability.  

The veteran has asserted that his headaches are secondary to 
his service-connected lumbar spine disorder.  However, in the 
absence of evidence of an actual diagnosed disability on 
which service connection can be based, there can be no claim 
for secondary service connection.  

The Board notes in that regard that there is one medical 
entry supporting the veteran's claim: a May 1996 VA general 
medical examiner's diagnosis of "headaches associated with 
back pain, not present today."  

However, a bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  

On careful review, the Board finds that the May 1996 
diagnosis and opinion were clearly not based on any currently 
observed symptoms, as shown by the examiner's proviso "not 
present today."  Because the diagnosis and opinion were not 
supported by a factual predicate, they are not probative of 
the issue on appeal.   

In considering secondary service connection, the Board must 
consider not only any disability caused by a service-
connected disability, but also any degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See Allen, 7 
Vet. App. at 448.  

In this case, as the veteran is not shown to have any 
nonservice-connected disability manifested by headaches, the 
Board finds that there can be no degree of disability 
resulting from aggravation by the service-connected lumbar 
spine disorder under Allen.  

In reviewing the evidence of record the Board has considered 
not only the medical evidence but also the lay evidence 
offered by the veteran in the form of his correspondence to 
VA.  

As noted, a layperson is competent to testify in regard to 
the onset and continuity of symptomatology.  Heuer, 7 Vet. 
App. at 384; Falzone, 8 Vet. App. at 403; Caldwell, 1 Vet. 
App. 466.

However, a layperson is not considered capable of opining, 
however sincerely, in regard to causation of a disability.  
Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom 
Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 
119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993); Bostain v. 
West, 11 Vet. App. 124, 127 (1998); Grivois v. Brown, 6 Vet. 
App. 135 (1994).  

In this case, the veteran has reported to various medical 
examiners that he has experienced intermittent or recurring 
headaches.  As noted, there is no medical diagnosis of an 
underlying disorder.  

The veteran's assertion that his subjective headache symptoms 
are somehow related to his service-connected lumbar spine 
disorder is an opinion as to etiology, which the veteran as a 
layperson is not competent to render.  

The Board accordingly cannot find that the veteran has had a 
chronic headache disability since his discharge from service 
for which service connection can be granted.   The criteria 
for service connection are therefore not met, and the claim 
must be denied.  

In arriving at its determination above the Board has 
considered the benefit-of-the-doubt rule.  However, in this 
matter the evidence preponderates against the claim, and the 
rule does not apply.  Gilbert, 1 Vet. App. at 55; Ortiz, 274 
F.3d 1361.  




ORDER

Service connection for a claimed heart disorder is denied.  

Service connection for claimed headaches is denied.  



REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claim on appeal is warranted, 
even though such action will, regrettably, further delay an 
appellate decision on the claim.  

A remand by the Board confers upon the claimant, as a matter 
of law, the right to compliance with the remand order.  
Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to insure compliance.  Id.  Because the RO 
did not fully comply with the directives of the Board's prior 
remand in this appeal, another remand is warranted.  

The Board's remand in November 2004 directed the RO to 
arrange an examination for the veteran at an appropriate VA 
medical facility, or to arrange for the veteran to be 
examined at his place of confinement.  The remand stated that 
if the examination could not be scheduled, the RO should 
document for the record the steps undertaken to obtain 
examination.  

A review of the claims file shows that the Greenville 
Correctional Center largely ignored the RO's requests to 
examine the veteran in-house or to transport the veteran to 
the VA Medical Center (VAMC) in Richmond, Virginia for 
examination.  

The file shows that the VAMC declined to send an examiner to 
the correctional facility, due to staff shortages.  The file 
does not show that the RO attempted to have an examination 
performed by a VA-contracted examiner, and generally does not 
document that the RO made a reasonable effort to respond to 
the requirements of the Board's remand.  

The RO is accordingly directed to afford the veteran a 
medical examination in compliance with the terms of the 
Board's remand in November 2004.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2007); 38 C.F.R. § 3.159 
(2007).  

However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with VCAA and its implementing 
regulations.  

Specifically, the RO should advise the veteran of the 
elements required to establish entitlement to increased 
ratings per Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) and Hart v. Mansfield, 21 Vet. App.505 (2007), and 
should also advise the veteran to send VA all evidence in his 
possession not already of record that is relevant to his 
claim.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should sent to the veteran a 
letter advising him of the elements 
required to support entitlement to 
increased rating for a service-connected 
disability per the requirements of 
Dingess/Hartmann and Hart, as cited 
above.  The letter should advise the 
veteran of the respective duties of VA 
and the claimant in procuring evidence, 
and should invite the veteran to provide 
VA with any evidence in his possession 
relevant to his claim since August 1999 
that is not already of record.  

2.  The RO should schedule the veteran 
for medical examination either at a VA 
medical facility, or at his place of 
confinement, or at some other appropriate 
clinical environment as reasonably 
available.  

The RO make reasonable efforts to 
transport the veteran to a VA medical 
facility, or to have the examination 
performed by the medical staff of the 
confinement facility, or to have the 
examination performed by a VA-contracted 
private examiner.  If an examination 
cannot reasonably be scheduled, the RO 
should document in the record all steps 
taken to accommodate the veteran's 
circumstances.  

The examiner should provide a 
measurement, in square inches, of the 
area encompassed by the stab wound scar.  
The examiner should provide findings 
relevant to the presence of absence of 
underlying soft tissue damage, frequent 
loss of covering or skin over the scar, 
objectively demonstrated tenderness or 
pain to palpation, and whether the scar 
results in limitation of motion of the 
affected part.  

In addition to the dermatological 
questions above, the examiner should 
indicate whether the residuals of the 
stab wound include any neurological or 
other impairment; e.g., of the peripheral 
nerves.  If so, such impairments should 
be described in terms conforming to the 
applicable rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204 (1994).  

The entire claims file must be made 
available to the examiner, and the 
examiner should indicate in the report 
that the entire file was reviewed.  

The examination report should include 
discussion of the veteran's documented 
medical history, as shown in STR and 
post-service medical records, as well as 
the veteran's subjective assertions 
regarding his symptomology.  

All appropriate medical diagnostics 
should be accomplished, and all clinical 
findings should be reported in detail.  

3.  To help avoid future remand, the RO 
must ensure that the required actions have 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  After completing the required 
actions, and any additional notification 
and/or development deemed warranted, RO 
should adjudicate the veteran's claim for 
increased initial evaluation in light of 
all pertinent evidence and legal 
authority.  The RO's readjudication 
should apply the rating criteria for skin 
disabilities before and after August 30, 
2002 as appropriate.



If any benefit sought on appeal is not 
granted, the RO should furnish to the 
veteran an appropriate SSOC that includes 
citation to and discussion of all 
additional legal authority considered, as 
well as clear reasons and bases for all 
determinations, and should afford him a 
reasonable opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intention to imply whether the benefits 
requested should be granted or denied.  

The veteran need take no action unless otherwise notified, 
but he may furnish additional evidence and/or argument during 
the appropriate time frame.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


